 

Exhibit 10.3

FORMA THERAPEUTICS HOLDINGS, INC.

Non-Employee Director Compensation Policy

The purpose of this Non-Employee Director Compensation Policy (the “Policy”) of
Forma Therapeutics Holdings, Inc., a Delaware corporation (the “Company”), is to
provide a total compensation package that enables the Company to attract and
retain, on a long-term basis, high-caliber directors who are not employees or
officers of the Company or its subsidiaries (“Outside Directors”). This Policy
will become effective as of the effective time of the registration statement for
the Company’s initial public offering of equity securities (the “Effective
Date”). In furtherance of the purpose stated above, all Outside Directors shall
be paid compensation for services provided to the Company as set forth below:

 

I.

Cash Retainers

(a)Annual Retainer for Board Membership:  $40,000 for general availability and
participation in meetings and conference calls of our Board of Directors. No
additional compensation for attending individual Board meetings.

(b)Additional Annual Retainers for Committee Membership:

 

Audit Committee Chairperson:

$15,000

Audit Committee member:

$7,500

Compensation Committee Chairperson:

$10,000

Compensation Committee member:

$5,000

Nominating and Corporate Governance Committee Chairperson:

$8,000

Nominating and Corporate Governance Committee member:

$4,000

Research & Development Committee Chairperson:

$10,000

Research & Development Committee member:

$5,000

 

(c)Additional Annual Retainer for Non-Executive Chairman of the Board: $30,000.

 

II.

Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:



ACTIVE/104165595.3  

 

 



--------------------------------------------------------------------------------

 

(d)Revisions. Subject to approval from the Board of Directors, the Compensation
Committee may change and otherwise revise the terms of awards to be granted
under this Policy, including, without limitation, the number of shares subject
thereto, for awards of the same or different type granted on or after the date
the Compensation Committee determines to make any such change or revision.

(e)Sale Event Acceleration. In the event of a Sale Event (as defined in the
Company’s 2020 Stock Option and Incentive Plan (the “2020 Plan”)), the equity
retainer awards granted to Outside Directors pursuant to this Policy shall
become 100% vested and exercisable.

(f)Initial Grant. Following the Effective Date, each new Outside Director will
receive an initial, one-time stock option grant to purchase 25,000 shares of the
Company’s common stock (the “Initial Grant”). 33.3% of the shares subject to the
Initial Grant shall vest and become exercisable on the first anniversary of the
applicable vesting commencement date and the remaining 66.7% of the shares
subject to the Initial Grant shall vest and become exercisable in 24 equal
monthly installments thereafter; provided, however, that all vesting ceases if
the director ceases to provide services to the Company, unless the Board of
Directors determines that the circumstances warrant continuation of vesting.  

(g)Annual Grant. On the date of the Company’s annual meeting of stockholders,
each Outside Director who will continue as a member of the Board of Directors
following such annual meeting of stockholders will receive a stock option grant
on the date of such Annual Meeting to purchase 12,500 shares of the Company’s
common stock (the “Annual Grant”).  All of the shares subject to the Annual
Grant shall vest and become exercisable upon the earlier to occur of (i) the
first anniversary of the grant date or (ii) the date of the next Annual Meeting
of Stockholders; provided, however, that all vesting ceases if the director
ceases to provide services to the Company, unless the Board of Directors
determines that the circumstances warrant continuation of vesting.

 

III.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in attending meetings of the Board of Directors or any
Committee thereof.

 

IV.

Maximum Annual Compensation

The aggregate amount of compensation, including both equity compensation and
cash compensation, paid to any Outside Director in a calendar year period shall
not exceed $750,000; provided, however that such amount shall be $1,000,000 for
the calendar year in which the applicable Outside Director is initially elected
or appointed to the Board (or such other limit as may be set forth in Section
3(b) of the 2020 Plan or any similar provision of a successor plan). For this
purpose, the “amount” of equity compensation paid in a calendar year shall be
determined based on the grant date fair value thereof, as determined in
accordance with ASC 718 or its successor provision, but excluding the impact of
estimated forfeitures related to service-based vesting conditions.  

 

Date Approved:  May 14, 2020, as amended on July 28, 2020



ACTIVE/104165595.3  

 

 

